Citation Nr: 0634617	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  99-23 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran contends that he suffers PTSD as a direct result 
of two events that occurred in May 1986 while he was 
attending Basic Underwater Demolition School (BUDS) as a Navy 
SEAL.  See September 1998 VA Form 21-4138.  He describes a 
free dive underwater knot-tying exercise in the dive tower, 
during which he was unable to complete the second stage of 
the task, allegedly lost consciousness, and experienced a 
near-drowning incident in the hands of his instructors.  The 
veteran also describes being unable to complete an exercise 
involving an inflatable boat-small (IBS) unit, during which 
he also allegedly lost consciousness and experienced a 
drowning-like sensation.  He indicates that he was 
demoralized after both experiences.  See October 1999 VA Form 
21-4138 with attached statement.  The veteran testified that 
after he was unable to complete BUDS, he was transferred to 
the Maritime Prepositioning Ship Squadron Three and served 
the rest of his time in the military aboard a ship.  He 
reported problems controlling his anger and becoming physical 
with other members on board the ship, and contends that his 
demeanor was the result of his training as a SEAL.  See July 
2001 transcript.  

The Board remanded the veteran's claim in August 2003 for 
further evidentiary development, to include scheduling the 
veteran for a VA compensation and pension (C&P) examination 
to determine whether he met the diagnostic criteria to 
support a diagnosis of PTSD and, if so, for the VA examiner 
to comment upon the link between current symptomatology and 
the alleged in-service stressors.  

A remand by the Board confers on the veteran the right to 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Unfortunately, the Board's detailed 
remand instructions were not fully complied with.  The 
examination was to be conducted by a VA medical doctor who 
had neither treated nor examined the veteran in the past.  
The examination was conducted by a psychologist (Ph. D).  The 
veteran was to be given psychological testing, to include 
post- traumatic stress disorder (PTSD) subscales. The 
examination report does not refer to such testing.  If a 
diagnosis of PTSD was deemed appropriate, the examiner was 
required to comment upon the link between the current 
symptomatology and one or more of the in service stressors 
found to be independently established by the record.  The 
examination report contains a diagnosis of PTSD, but does not 
comment upon the link, or specifically identify stressors.  

Consequently, the requested examination must again be 
scheduled.  

The RO is also advised to consider the veteran's claim in 
conjunction with 38 U.S.C.A. § 1154 (a) (West 2002), which 
requires consideration of the places, types, and 
circumstances of the veteran's service as shown by his 
service record, and the official history of each organization 
in which such veteran served.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's outpatient 
treatment records from the VA Medical 
Center in Jackson since January 1998.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: The veteran should be 
scheduled for a VA psychiatric 
examination, by a VA medical doctor who 
has neither treated nor examined the 
veteran in the past, to determine the 
diagnosis of all psychiatric disorders 
present. The veteran should be afforded 
psychological testing, to include post- 
traumatic stress disorder (PTSD) 
subscales. The examiner should be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied. If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
comment upon the link between the current 
symptomatology and one or more of the in 
service stressors found to be 
independently established by the record. 
If the veteran has no current PTSD that 
could be medically linked or attributed 
to one or more of the in service 
stressors found to be independently 
established by the record, the physician 
should clearly and specifically so 
indicate in the examination report. The 
report of the examination should include 
a complete rationale for all opinions 
expressed. The claims folder must be made 
available to the examiner for review.

3.  Thereafter, readjudicate the claim, 
giving due consideration to 38 U.S.C.A. 
§ 1154(a) (West 2002).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
respond before the case is returned to 
the Board.

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
